                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:19-CR-00014-MOC-DSC


 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )
                                                  )                     ORDER
 v.                                               )
                                                  )
 CAMERON ANTONIO VERDELL,                         )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court sua sponte. On March 16, 2021, Defendant made his

initial appearance before the Court in this case. He is charged with violations of Supervised Release

in a Petition dated March 15, 2021 (document #35). The Court had been advised that Defendant

was uncooperative and would be in restraints. Assistant Federal Defender J.P. Davis stood in as

duty attorney. At the conclusion of the hearing, Marshals were escorting Defendant out of the

courtroom. As he walked by the right side of the Judge’s bench towards the lockup, he stated

angrily “I want to be in front of my judge…I can’t stand you fuckers.” The Court directed the

Marshals to hold the Defendant and advised him that he was being held in summary criminal

contempt for his profane and disruptive outburst. The Court asked if Defendant wanted to be heard

before imposition of sentence. Mr. Davis requested and was allowed to confer with Defendant.

After a brief conference with counsel, Defendant apologized several times for his conduct.


       The contempt powers of a United States Magistrate Judge are set forth in 28 U.S.C. §

636(e). Those powers include summary criminal contempt authority in any case before the

Magistrate Judge, as well as criminal and civil contempt authority in certain civil consent and



      Case 3:19-cr-00014-MOC-DSC Document 45 Filed 03/23/21 Page 1 of 3
misdemeanor cases. Specifically, a Magistrate Judge's criminal contempt authority includes “the

power to punish summarily by fine or imprisonment, or both, such contempt of the authority of

such magistrate judge constituting misbehavior of any person in the magistrate judge's presence

so as to obstruct the administration of justice.” 28 U.S.C. § 636(e)(2). “The sentence imposed by

a magistrate judge for any criminal contempt [under 28 U.S.C. § 636(e)(2) & (3)] shall not exceed

the penalties for a Class C misdemeanor as set forth in sections 3581(b)(8) and 3571(b)(6) of Title

18.” 28 U.S.C. § 636(e)(5). Based upon the maximum penalties for a Class C misdemeanor, any

person found guilty of criminal contempt faces up to thirty days imprisonment (18 U.S.C. §

3581(b)(8)) and a $5,000.00 fine (18 U.S.C. § 3571(b)(6)). “The contempt order must recite the

facts, be signed by the judge, and filed with the clerk.” Fed.R.Crim.P. 42(b).


       Defendant’s conduct occurred in the Court’s presence and constituted misbehavior

obstructing the administration of justice. The Court advised Defendant that he was being held in

summary criminal contempt for his profane and disruptive outburst. The Court allowed Defendant

an opportunity to confer with counsel and to respond.


       Based upon the foregoing, the Court finds Defendant guilty of summary criminal contempt

in the presence of the undersigned United States Magistrate Judge, pursuant to 28 U.S.C. §§

636(e)(2) and (5). Accordingly, Defendant is committed to the custody of the Attorney General

for seven days imprisonment.


       The Clerk is directed to send copies of this Order to counsel for the counsel for Defendant,

the U.S. Attorney, and to the Honorable Max O. Cogburn, Jr.




      Case 3:19-cr-00014-MOC-DSC Document 45 Filed 03/23/21 Page 2 of 3
SO ORDERED.



                       Signed: March 23, 2021




Case 3:19-cr-00014-MOC-DSC Document 45 Filed 03/23/21 Page 3 of 3
